Case 2:16-cv-06599-JGB-E Document 107-1 Filed 10/05/20 Page 1 of 3 Page ID #:1999




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
          A Limited Liability Partnership
    2     Including Professional Corporations
      GREGORY F. HURLEY, Cal. Bar No. 126791
    3 ghurley@sheppardmullin.com
      BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
    4 bleimkuhler@sheppardmullin.com
      STACY DOMINGUEZ, Cal. Bar No. 279161
    5 sdominguez@sheppardmullin.com
      650 Town Center Drive, 10th Floor
    6 Costa Mesa, California 92626-1993
      Telephone: 714.513.5100
    7 Facsimile: 714.513.5130
    8 Attorneys for DOMINO’S PIZZA LLC
    9
                                       UNITED STATES DISTRICT COURT
  10
                      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12
        GUILLERMO ROBLES,                                Case No. 2:16-cv-06599
  13                                                     Hon. Jesus G. Bernal
                          Plaintiff,
  14                                                     DECLARATION OF BRADLEY J.
                 v.                                      LEIMKUHLER IN SUPPORT OF
  15                                                     DEFENDANT DOMINO’S PIZZA
        DOMINO’S PIZZA LLC,                              LLC’S OPPOSITION TO MOTION
  16                                                     TO EXCLUDE DEFENSE EXPERT
                          Defendant.                     AARON CANON
  17
                                                         Filed Concurrently with Memorandum
  18                                                     of Points and Authorities
  19
                                                         Date: October 26, 2020
  20                                                     Time: 9:00 a.m.
                                                         Crtrm.: 1
  21
  22                                                     Action Filed: September 1, 2016
                                                         Trial Date:   December 8, 2020
  23
  24
  25
  26
  27
  28
                                                                               Case No. 2:16-cv-06599
        SMRH:4831-1141-1917.1     DECLARATION OF BRADLEY J. LEIMKUHLER IN SUPPORT OF DEFENDANT’S
                                                              OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 107-1 Filed 10/05/20 Page 2 of 3 Page ID #:2000




    1                           DECLARATION OF BRADLEY J. LEIMKUHLER
    2            I, Bradley J. Leimkuhler, declare as follows:
    3            1.       I am an attorney duly admitted to practice before this Court. I am an
    4 associate with Sheppard, Mullin, Richter & Hampton LLP, attorneys of record for
    5 Defendant, DOMINO’S PIZZA LLC (“Defendant”). If called as a witness, I could
    6 and would competently testify to all facts within my personal knowledge except
    7 where stated upon information and belief. This declaration is submitted in support
    8 of Defendant’s Opposition to Motion to Exclude Defense Expert Aaron Cannon
    9 (“Motion”).
  10             2.       As the Court is aware, in March 2017, following the initial discovery
  11 phase, Defendant’s Motion to Dismiss was decided in Defendant’s favor. That
  12 decision resulted in appeals to the Ninth Circuit Court of Appeals and the United
  13 State Supreme Court. Ultimately, the case was remanded and discovery reopened.
  14             3.       In November 2019, the Parties began engaging in further discovery and
  15 in trial preparation. However, the case was again impacted by the COVID-19
  16 pandemic leading to issues in completion of discovery and trial preparation due to
  17 stay at home orders, restrictions on travel, and an orientation of the legal industry to
  18 remote proceedings. As a result, Trial was continued to December 8, 2020.
  19             4.       Throughout August 2020, I reached out to Plaintiff’s counsel on
  20 various discovery issues, including Plaintiff’s discovery responses and deposition
  21 scheduling. Plaintiff refused to schedule a call to meet and confer with me
  22 regarding Plaintiff’s discovery responses or scheduling depositions. Further, in
  23 those communications, Plaintiff never mentioned untimely expert designations or
  24 depositions. Attached as Exhibit A to this Declaration is a true and correct copy of
  25 correspondence with Plaintiff’s counsel reflecting efforts to meet and confer with
  26 Plaintiff’s counsel regarding discovery and depositions.
  27             5.       In reliance of Fed R. Civ. P. 26(A)(2)(C) and the December 8, 2020
  28 trial date, my office served Defendant’s Expert Disclosure on September 9, 2020. In
                                              -1-                       Case No. 2:16-cv-06599
        SMRH:4831-1141-1917.1      DECLARATION OF BRADLEY J. LEIMKUHLER IN SUPPORT OF DEFENDANT’S
                                                               OPPOSITION TO MOTION FOR SANCTIONS
Case 2:16-cv-06599-JGB-E Document 107-1 Filed 10/05/20 Page 3 of 3 Page ID #:2001




    1 addition to the Expert Disclosure, Defendant served Expert Aaron Cannon’s Report
    2 and Response to Plaintiff’s Expert’s Finding on September 9, 2020.
    3            6.       On September 10, 2020, Plaintiff noticed the deposition of Defendant’s
    4 expert Aaron Cannon for September 17, 2020 at 10:30 a.m. This is the same date
    5 and time that the deposition of Plaintiff’s expert Rosemary Musachio was scheduled
    6 to go forward. Attached as Exhibit B to this Declaration is a true and correct copy
    7 of the Notice of Deposition for Rosemary Musachio.
    8            7.       Mr. Cannon was unavailable on September 17, 2020. As such, I
    9 advised counsel for Plaintiff of alternative dates that Mr. Cannon was available –
  10 September 29, 2020 through October 1, 2020. Plaintiff refused these available dates
  11 and further discussions regarding Mr. Cannon’s deposition.
  12             8.       On September 28, 2020, Mr. Cannon provided a supplemental report to
  13 counsel for Plaintiff in response to Ms. Musachio’s deposition testimony from
  14 September 17, 2020 and Plaintiff’s deposition testimony from September 21, 2020.
  15 Attached as Exhibit C to this Declaration is a true and correct copy of Mr. Cannon’s
  16 Supplemental Expert Report.
  17             9.       Despite this deposition being unnecessarily delayed by this Motion,
  18 Defendant remains willing to produce expert Aaron Cannon for deposition.
  19             I declare under penalty of perjury under the laws of the United States of
  20 America that the foregoing is true and correct.
  21             Executed on this 5th day of October, 2020, at Costa Mesa, California.
  22
  23                                                   /s/ Bradley J. Leimkuhler
                                                       Bradley J. Leimkuhler
  24
  25
  26
  27
  28
                                                   -2-                        Case No. 2:16-cv-06599
        SMRH:4831-1141-1917.1    DECLARATION OF BRADLEY J. LEIMKUHLER IN SUPPORT OF DEFENDANT’S
                                                             OPPOSITION TO MOTION FOR SANCTIONS
